Case 5:20-cv-00254-JD Document 1 Filed 03/19/20 Page 1 of 8




                                                              9




                                        CIV-20-254-JD
Case 5:20-cv-00254-JD Document 1 Filed 03/19/20 Page 2 of 8
Case 5:20-cv-00254-JD Document 1 Filed 03/19/20 Page 3 of 8
Case 5:20-cv-00254-JD Document 1 Filed 03/19/20 Page 4 of 8
Case 5:20-cv-00254-JD Document 1 Filed 03/19/20 Page 5 of 8
Case 5:20-cv-00254-JD Document 1 Filed 03/19/20 Page 6 of 8
Case 5:20-cv-00254-JD Document 1 Filed 03/19/20 Page 7 of 8
Case 5:20-cv-00254-JD Document 1 Filed 03/19/20 Page 8 of 8
